DETAILED ACTION
	
	This action is responsive to election of claims filed 12/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable under Neuberger (2013/0041357) as modified by Scott (2015/0374549) and Tethrake.
	As to claim 1: Neuberger teaches a system for use in treating an eye condition (abstract, paragraph 0005), the system comprising:
 	a laser unit (106) comprising:
 	a radio-frequency identification (RFID) reader (20); 
 	a laser source (paragraph 0037); and

 	a plurality of laser probes, each probe including an RFID tag comprising embedded data associated with a unique identifier, wherein each probe is attachable to the laser unit and either activated for use or denied use with the laser source by the control system based on analysis of said RFID tag data read by said RFID reader (paragraph 0037, claim 5, explains a system wherein a laser selectively activates based upon readings gathered from probes attached thereto, wherein the communication between the probes and the reader is done with RFID tags).
	Neuberger is silent as to specifically an excimer laser.
	Scott teaches an excimer laser for use with a probe-RFID based eye treatment system (paragraph 0004).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Neuberger with the teachings of Scott so that the system might address cataract surgery, and seeing as that excimer lasers are the most common laser used for this, it would broaden the usage of the Neuberger apparatus to have the laser specifically be an excimer laser.
	Neuberger as modified by Scott is silent as to that the probe is disposable and that the tag bears a history of usage.
	Tethrake teaches passive or active RFID tags (paragraph 0008) for disposable devices (paragraph 0034), including a usage history associated with the device (paragraph 0015, 0034).

	As to claims 2-5: Neuberger as modified by Scott and Tethrake teaches the limitations of claim 1.
	Neuberger as modified by Scott is silent as to that the tag is passive or active.
	Tethrake teaches an active or passive tag for use in medical situations (paragraph 0008).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Neuberger as modified by Scott with the teachings of Tethrake so that the RFID elements operated in a typical manner by using commonly utilized tag types to communicate between elements.
 	As to claim 6: Neuberger as modified by Scott and teaches the limitations of claim 1.
	Neuberger as modified by Scott is silent as to that the analysis comprises correlating said RFID tag data with authentication data.
	Tethrake teaches correlating the data read from probes as connected to a laser with authentication data (paragraph 0001, abstract).
	As to claim 7: Neuberger as modified by Scott teaches the limitations of claim 1.
	Neuberger as modified by Scott is silent as to that the laser probe is determined to be authentic upon a positive correlation and determined to be inauthentic upon a negative correlation.

 	As to claim 8: Neuberger teaches selective transmission of the laser based upon results from the RFID communication with the probe (paragraph 0037).
	As to claim 9: Neuberger teaches selective transmission of the laser based upon results from the RFID communication with the probe (paragraph 0037).
	As to claim 10: Neuberger as modified by Scott and Tethrake teaches the limitations of claim 1.
 	 Neuberger as modified by Scott is silent as to that the authentication data comprises a unique identifier comprising an authentication key or identity number.	Charles teaches that the authentication data comprises a unique identifier comprising an authentication key or identity number (paragraphs 0017, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Neuberger as modified by Scott with the teachings of Tethrake so that improper elements are not used in a surgical procedure, thereby reducing human error and saving time, by automatically verifying components.
	
Response to Amendment
	Independent claim is amended to include that the probe is disposable, and that the tag bears a history.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references previously applied.
Claims are newly rejected by Neuberger as modified by Scott and Tethrake (2006/0244652).

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876



Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876